Citation Nr: 9918959	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-41 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to service connection for a left knee 
disability secondary to a service-connected right knee 
disability.

2.  Entitlement to an increased disability rating for 
chondromalacia of the right knee, currently evaluated as 10 
percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
August 1987.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the North 
Little Rock, Arkansas, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to an increased rating 
for the veteran's right knee disability, secondary service 
connection for a left knee disability and entitlement to 
compensation under 38 U.S.C.A. § 1151 for Hepatitis B.  The 
veteran filed a timely notice of disagreement, and was issued 
a statement of the case in mid-August 1996.  The RO received 
his substantive appeal in September 1996.  In April 1997, the 
veteran presented testimony at a hearing before the Hearing 
Officer (HO) at the local VARO.  During the hearing, the 
veteran withdrew his 1151 claim from appellate consideration.  
The HO confirmed and continued the denial of the veteran's 
remaining claims in a June 1997 supplemental statement of the 
case.

In February 1998, the Board remanded this case to the RO in 
order to schedule the veteran for a hearing before a Member 
of the Board at the local VARO.  The veteran thereafter 
presented testimony at a hearing before the undersigned in 
May 1999.  A transcript of that hearing has been associated 
with the record on appeal.



REMAND

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  Examinations must also address the rating 
criteria in relation to the veteran's symptoms, to include 
the effect of pain upon function.  Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 
208 (1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

The veteran contends, in essence that he suffers from a lot 
of pain in his service-connected right knee causing him to 
shift his body weight toward the left side of his body.  He 
further maintains that his current disability of the left 
knee was proximately due to his service-connected right knee 
disorder.

During the course of his May 1999 hearing, the veteran 
testified that he had recently had fluid taken out of his 
right knee at the VA Medical Center in Little Rock (VAMC-
Little Rock).  The veteran also testified that prior to April 
2, 1997, Dr. Lewis had examined him on two previous 
occasions.  To date, copies of these pertinent treatment 
records have not been associated with the claims folder.  The 
Board finds, consistent with Littke, that additional 
assistance is required.  

Concerning the veteran's increased rating claim, it is noted 
that the veteran was last afforded VA orthopedic examination 
in July 1996, some 3 years ago, and that he now states that 
his right knee disorder has increased in severity.  Yet, 
there has been no attempt to obtain a contemporaneous 
examination for purposes of determining entitlement to an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992) (where an appellant claims a condition is worse 
than when "originally rated," and the evidence available is 
"too old" for an adequate evaluation of the appellant's 
current condition, VA's duty to assist includes providing a 
new examination).

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has provided guidance that may affect the 
veteran's secondary service connection claim noted above.  
The Court held in Allen v. Brown, 7 Vet. App. 439 (1995) that 
the term "disability" as used in 38 U.S.C.A. §§ 1110, 1131 
(West 1991) refers to impairment of earning capacity, and 
that such definition of disability mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service- connected condition, shall be 
compensated.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.310(a) (1998), when aggravation 
of a veteran's nonservice-connected condition is proximately 
due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.

Thus, to ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should afford the veteran an 
opportunity to list the names and current 
addresses of any private medical 
providers, to include Dr. Lewis, that 
have treated him for the disabilities at 
issue.  The veteran should also provide 
information as to the locations of any VA 
medical facilities, to include VAMC-
Little Rock, that have treated him for 
the same.  The RO should obtain 
appropriate Medical Records Release Forms 
from the veteran so that VA may assist 
him in obtaining these records. 

2.  The RO should then contact the listed 
medical providers and VA medical 
facilities, if any, and request that they 
provide legible copies of all of the 
veteran's treatment records, including x-
rays, laboratory tests and/or special 
studies performed.  All records obtained 
should be added to the claims folder.

3.  Once the above-requested information 
is received and associated with the 
claims folder, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the current extent 
of his service-connected chondromalacia 
of the right knee and nonservice-
connected left knee disability.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The examiner must provide a thorough 
description of the veteran's service-
connected right knee disorder, including 
complete ranges of motion studies.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected right knee disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examiner must then 
render an opinion concerning the effect 
of the veteran's service-connected 
chondromalacia of the right knee on his 
ordinary activity and his ability to 
procure and maintain employment.  The 
examination report should reconcile the 
veteran's subjective complaints of right 
knee pain with the objective findings on 
examination.  At the conclusion of the 
evaluation, the examiner should express a 
medical opinion, with complete rationale, 
as to the medical probability that the 
veteran's left knee disorder was caused 
or aggravated by his service-connected 
chondromalacia of the right knee.  A 
discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  A 
copy of this report must be associated 
with the veteran's claims folder.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If any of the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  Following completion of the above 
requested development, the RO must then 
re-adjudicate the veteran's increased 
rating and secondary service connection 
claims.

If the RO determines that the claim for 
service connection for a left knee 
disability, secondary to service-
connected chondromalacia of the right 
knee is well-grounded, the RO should 
specifically consider the provisions of 
38 C.F.R. § 3.310 (1998) and the 
directives set forth in Allen, supra.

In reference to the veteran's claim for 
an increased disability rating for 
chondromalacia of the right knee, the 
Board reminds the RO that the VA's Office 
of General Counsel has determined that 
where there is evidence of arthritis and 
instability of the knee, separate 
disability evaluations may be assigned 
under 38 C.F.R. Part 4, Diagnostic Codes 
5003 and 5257 (1998).  See VAOPGCPREC 23- 
97 (O.G.C. Prec. Op. 23-97), 62 Fed. Reg. 
230 (1997).

6.  If any of these determinations remain 
unfavorable to the veteran, he should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1998) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

In addition, the Board reminds the veteran and his 
representative that they are free to submit additional 
evidence and argument while this case is in remand status.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth 
v. Brown, 8 Vet. App. 109 (1995); and Falzone v. Brown, 8 
Vet. App. 398 (1995).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

